El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Esta es nna acción para recobrar daños y perjuicios a causa de lesiones que recibió el apelado, por haber sido arro-llado por un automóvil propiedad del apelante. Alegó el demandante que el demandado era dueño en la fecha que ocurrió el accidente, de una línea de automóviles que trans-portaba pasajeros y su ruta era entre San Juan y Humacao; que en marzo 29, 1924, un automóvil “Cadillac” de dicha línea, guiado por el chauffeur Arturo Beyes Cabrera, emplea-do entonces por el demandado, al pasar por la carretera de Santurce, parada 21, arrolló el demandante Hipólito Cortijo, que en aquel momento atravesaba la carretera, ocasionán-dole la fractura del tobillo derecho; que el automóvil mar-chaba a una velocidad exagerada, sin tocar bocina o alarma para anunciar su proximidad; que la causa de la lesión que recibió el demandante se debió única y exclusivamente a la negligencia e impericia del empleado chauffeur del deman-dado, no reduciendo la velocidad y caminando por la parte izquierda en la dirección en que iba dicho vehículo, sin tocar bocina o alarma alguna para anunciar su proximidad. Alegó *938por último que a consecuencia de los golpes recibidos el de-mandante no lia podido trabajar y estuvo recluido en el Hospital Municipal por sesenta días, ocasionándole daños ascendentes a la suma de $2,000.
El demandado hizo una negación general de los hechos de la demanda, y celebrado el juicio la corte dictó sentencia con-denando al demandado a satisfacer al demandante, por con-cepto de indemnización, la suma de $600.
El demandado apeló y en su primer señalamiento de error sostiene que la corte inferior erró porque la demanda no aduce una causa de acción. No aparece de los autos que el demandado excepcionara la demanda, y si bien la excepción alegada es privilegiada, el motivo en que se basa de que no se alega en la demanda que el chauffeur del demandado estuviera actuando en el desempeño de sus funciones, carece de fundamento porque la demanda alega que dicho chauffeur en el momento del accidente era empleado del demandado, y la prueba, por otro lado, demostró que como tal empleado estaba en el desempeño de sus funciones, pues venía guiando el automóvil que ocasionó el accidente.
Los demás errores se refieren a la apreciación de la prueba y a que la corte inferior abusó de su discreción al imponer las costas al demandado.
La prueba del demandante tendió a demostrar que el de-mandante viajaba en una “guagua” en dirección de San Juan a Santurce, y que al llegar a la parada 21, en donde la carre-tera es estrecha porque no se ha terminado el ensanche en esa parte de la misma, el demandante se bajó de la “guagua’5, y al tratar de cruzar la carretera a paso natural, estando pendiente de otra guagua que venía detrás en la misma direc-ción, fue arrollado por el automóvil del demandado, que venia en dirección contraria a una velocidad más bien exce-siva y sin tocar aviso o alarma para anunciar el peligro.
La teoría del demandado es que el demandante por estar pendiente de otra “guagua” que venía en dirección contraria *939al automóvil, al apear y cruzar se abalanzó sobre este último. Sin embargo, la prueba del demandado más bien demuestra que el automóvil marchaba algo más que moderadamente y que algunos testigos no se atreven afirmar que diera aviso el chauffeur al acercarse al sitio del accidente. El chauffeur declara que no venía muy ligero, como a una velocidad de 8 ó 10 kilómetros, y sin embargo dice que el automóvil le dió con la parte delantera al demandante, quedando al nivel de las ruedas de atrás al detener el carro. Un automóvil que ca-mina a una velocidad de 8 o 10 kilómetros debe parar al instante de aplicársele los frenos; lo contrario indica o que se caminaba a mucha mayor velocidad, o que realmente no se hizo uso de los mismos o que los frenos estaban en malas con-diciones. El testigo dijo: “Yo venía a una velocidad no muy ligero . . . como cerca de 8 ó 10 kilómetros ... El chocó (el demandante) contra el costado izquierdo de alante del carro y cayó por la parte de la carretera y entonces yo paré al instante y el señor quedó casi al nivel de la rueda de atrás. ’ ’
Por otra parte, no aparece que el chauffeur diera aviso de su aproximación, y ésta fué sin duda otra circunstancia que si se hubiera tenido en cuenta por el chauffeur del deman-dado, no hubiera ocurrido el accidente. La prueba en con-junto demuestra que el demandante cruzaba a paso natural la carretera y había dado algunos pasos. Si como asegura el chauffeur que marchaba a 8 ó 10 kilómetros, él con un simple toque de bocina o klaxon hubiera advertido al de-mandante el peligro. No era un caso en que el demandante salía súbitamente de la “guagua” para enfrentarse con el automóvil, ni existían obstáculos que privaran al demandado de ver el camino. Además, cuando una “guagua” se detiene para dejar o tomar pasajeros en una vía de mucho tráfico, como la carretera de San Juan, un automóvil debe anticipar-que los pasajeros han de cruzar la carretera y es cuando deben adoptar las precauciones que aconseja la más ordinaria pru-*940deuda. El demandante al apearse de la guagua vió que un compañero cruzaba delante de él la carretera sin dificultad y él siguió a éste, dándose de esto perfecta cuenta el chauffeur del demandado. Si éste, como afirma, redujo la velocidad a la vista del primero, su negligencia es clara cuando no dió aviso al demandante o se detuvo para evitar de cualquier modo el peligro. Todo demuestra que si el demandado Ru-biera reducido la velocidad, o en tiempo Rubiera dado aviso de su proximidad al demandante, Rubiera evitado el accidente. El confió tal vez más en su habilidad que en las precauciones que debió tomar a la vista de pasajeros que apeaban de una “guagua”.
En cuanto al pronunciamiento de costas, no encontramos que la corte inferior abusara de su discreción al imponerlas al demandado.

Por todo lo expuesto debe confirmarse la sentencia apelada.